Citation Nr: 1813726	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  16-37 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder disability.

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for lumbar spine disability.  

4.  Entitlement to service connection for bilateral sensorineural hearing loss.

5.  Entitlement to service connection for a bilateral knee disability. 

6.  Entitlement to an initial compensable rating for old healed rib fractures residuals (spondylosis), claimed as fracture rib left side 7th (hereinafter referred to as "left rib disability").

7.  Entitlement to an effective date earlier than October 24, 2012 for the grant of service connection for left rib disability.

REPRESENTATION

The Veteran represented by:  Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from May 1960 to May 1962.  He also has periods of Army National Guard and Army Reserve service.  These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by a United States Department of Veterans Affairs (VA) Regional Office (RO).  In October 2013, the Veteran requested a personal hearing before a Decision Review Officer (DRO).  This request for a DRO hearing was withdrawn by the Veteran's attorney in an April 2016 letter.  The Veteran has not requested a hearing before the Board.  In May 2014, the Veteran filed a Privacy Act request for a complete copy of the Veteran's claims file.  After numerous follow up requests and back and forth between the Veteran's attorney and the Privacy Office, VA responded with a complete copy of the appropriate documentation in September 2016.  Neither the Veteran nor his attorney has argued this final response from the VA Privacy Office is inadequate or incomplete.  Accordingly, appellate consideration may proceed. 

The issues of entitlement to service connection for a bilateral shoulder disability, diabetes mellitus, type II, lumbar spine disability, and bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected left rib disability is manifested by subjective complaints of pain.  The Veteran has not had any ribs removed and has not had resection of two or more ribs without regeneration.

2.  The Veteran filed a claim of entitlement to service connection for a left rib disability in May 1982.  In August 1982, VA requested that the Veteran complete a form to assist in the development of his claim.  The Veteran failed to do so, and did not submit any additional evidence within one year; thus, the claim was deemed abandoned.

3.  After the May 1982 claim was deemed abandoned, no other claim for entitlement to service connection for a left rib disability was received until October 24, 2012.   

4.  The evidence regarding whether the Veteran's bilateral hearing loss is due to in-service acoustic trauma is in equipoise.


CONCLUSIONS OF LAW

1.  An initial compensable disability rating is not warranted for the Veteran's service-connected left rib disability.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5297 (2017).

2.  The criteria for an effective date earlier than October 24, 2012, for the award of service connection for a left rib disability have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.158, 3.400 (2017).

3.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In December 2015, the Veteran's attorney argued that the April 2013 VA medical opinion addressing the Veteran's bilateral hearing loss claim was inadequate.  This contention is addressed in the remand section of this decision below.  Neither the Veteran nor his attorney has raised any other issues with the duty to notify or duty to assist regarding the claims being adjudicated herein.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The regulations governing this appeal were previously provided in the May 2016 Statements of the Case.  (38 C.F.R. §§ 3.321, 3.400, 4.71a (2017)).  Since the Veteran has had adequate notice of the pertinent laws governing this appeal, they will not be repeated here, unless deemed appropriate to do so by the Board.

I.  Increased Rating for Left Rib Disability

As an initial matter, the Board notes that the Veteran's attorney stated that the Veteran is in receipt of service connection for "residuals of fractures to both sides of his rib cage, at the 7th, 8th, and 9th ribs."  See July 2016 Substantive Appeal.  Review of the August 2013 rating decision, however, clearly establishes that the Veteran was awarded service connection for an old healed rib fractures residuals (spondylosis), claimed as fracture rib left side 7th.  Thus, the Board shall limit its review to evaluating the evidence regarding a left rib disability.  

The Veteran is currently in receipt of a noncompensable disability rating for his service-connected left rib disability under Diagnostic Code 5299-5297.  See 38 C.F.R. §§ 4.31, 4.71a (2017).  Hyphenated diagnostic codes signify that the rating for a service-connected disability is based upon how another disability would be rated (rating by analogy).  38 C.F.R. § 4.27 (2017). 

In the July 2016 Substantive Appeal, the Veteran's attorney argued that the Veteran's left rib disability should be rated by analogy under Diagnostic Code 5010 as the "physical extent of [the Veteran's left rib disability] is easily equivalent to that contemplated in the 10-20 percent ratings for x-ray evidence of arthritis in two or more major joints."  Having reviewed the evidence of record and having considered the Veteran's arguments, the Board is not persuaded.  

The Board must address whether it was improper to evaluate the Veteran's left rib disability under Diagnostic Code 5297.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Here, the April 2013 VA examiner diagnosed the Veteran with an "old healed rib fractures residuals (spondylosis)."  As Diagnostic Code 5297 deals directly with rib disabilities and contemplates similar symptomatology in an anatomically similar region, the Board does not find error in the RO's determination to rate the Veteran's service-connected left rib disability under this diagnostic code.  

Under Diagnostic Code 5297, a 10 percent rating is warranted for removal of one rib or resection of two or more ribs without regeneration.  A 20 percent rating is warranted for removal of two ribs.  A 30 percent rating is warranted where three or four ribs have been removed.  A 40 percent rating is warranted where five or six ribs have been removed.  A maximum (50 percent) rating is warranted for the removal of six or more ribs.  38 C.F.R. § 4.71a (2017).  Here, the evidence does not indicate that the Veteran has had removal of a rib, nor does the evidence indicate that the Veteran has had a resection of two or more ribs.  The criteria for a rating in excess of 0 percent for the rib disability are not met.

The Board declines to the assess the Veteran's current left rib disability under Diagnostic Code 5010 for traumatic arthritis.  As the Veteran's attorney plainly admits, the Veteran does not have a current diagnosis of arthritis in the left 7th rib and there is no x-ray evidence of arthritis in this rib.  Radiologic evidence of arthritis is a prerequisite for a rating under Diagnostic Codes 5003 or 5010.  Additionally, the record does not show limitation of motion in any joint as a result of the Veteran's left rib disability.  While the Veteran's attorney has argued that the Veteran's left rib disability has resulted in subjectively perceived functional deficits, the Veteran specifically denied limitation of movement at the April 2013 VA examination.  Upon physical examination, the VA examiner saw no objective evidence of bone abnormalities, joint abnormalities, or functional limitations on walking or standing. 

It is clear from the April 2013 VA examination results that the Veteran's left rib disability causes pain, but pain alone does not constitute functional loss under the VA regulations.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36(2011).  Although the Veteran may experience pain in his ribs, this symptom has not caused a functional impairment, nor has it risen to the level of severity associated with a compensable disability rating.

The Board has considered whether the Veteran is eligible for a disability rating for any muscle injuries resulting from his left rib disability.  At the April 2013 VA examination, the examiner found no evidence of muscle injuries.  Similarly, the Veteran's VA treatment records are negative for muscle injuries.  As such, he is not eligible for a separate and/or higher disability rating under the muscle injury diagnostic codes.  See 38 C.F.R. § 4.73 (2017).  Likewise, there is no evidence of record establishing that the Veteran's left rib disability has resulted in any respiratory abnormalities warranting evaluation under 38 C.F.R. § 4.97.

In sum, there is no basis for assignment of any rating in excess of 0 percent for a rib disability during any portion of the appeal period.  38 C.F.R. §§ 4.1, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5297.

II.  Earlier Effective Date for Grant of Service Connection for Left Rib Disability

In the May 2014 Notice of Disagreement, the Veteran's attorney challenged the effective date for the grant of service connection for the Veteran's left rib disability.  To date, neither the Veteran nor his attorney has submitted any argument as to what date they believe the Veteran's award of service connection for a left rib disability should be effective; or explained why the RO's determination that service connection should be effective October 24, 2012 was made in error.  The Veteran's attorney is reminded that it is the Veteran's responsibility to support a claim for VA benefits, including submitting or specifically identifying relevant evidence and alleging specific errors of fact or law.  See 38 U.S.C. §§ 5107(a), 7105(d)(5) (2012).  A Veteran's attorney is expected to present arguments he or she deems material and relevant to the clients' cases.  See e.g., Andrews v. Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 2005) (pro se pleadings, not those of counsel, are entitled to a sympathetic reading).    

In general, the effective date of an award based on an original claim for benefits is based on the filing of a claim for such benefits.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.151 (2017); see Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are generally awarded based on the date of receipt of the claim.  38 C.F.R. §§ 3.1(r), 3.400 (2017).  Specifically with respect to service connection granted on a direct basis, governing regulation provides that the effective date will be the day following separation from active service or the date entitlement arose, if the claim was received within one year after separation from active duty; otherwise the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (b)(2)(i) (2017).  All effective date determinations must be based upon the facts found, unless otherwise specifically provided.  38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. § 3.400 (2017).

Although unstated, presumably the Veteran believes the effective date for his award of service connection for a left rib disability should be May 24, 1982, the date VA received his first application for entitlement to service connection for a left rib disability.  However, in August 1982, the RO sent the Veteran correspondence requesting that he submit a completed VA form 21-4176.  The Veteran did not respond to this request and did not produce any other evidence within one year following this notification.  

Where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within [one] year after the date of request, the claim will be considered abandoned.  After the expiration of [one] year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, pension, compensation, dependency and indemnity compensation . . .based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158(a) (2017).  The language cited above from 38 C.F.R. § 3.158(a) was in effect in 1982, at the time the Veteran filed his initial claim of entitlement to service connection.  

Thus, the Veteran's 1982 claim of entitlement to service connection for a left rib disability was deemed abandoned, as he did not submit the requested form or any other evidence in support of his claim within one year of the August 1982 notification.  Therefore, pursuant to 38 C.F.R. § 3.158(a), the proper effective date shall not be earlier than the date of filing the new claim which, in the instant case, was received October 24, 2012.  

Consequently, the Board finds no error in the RO assigning an effective date of October 24, 2012 for the award of service connection for a left rib disability, as this reflects the date that VA received the Veteran's new claim.  The RO has assigned the earliest possible effective date under the law; thus, the appeal for an earlier effective date is denied.

III.  Service Connection for Hearing Loss

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

For the purposes of applying the laws administered by VA, hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Here, a current disability and in-service acoustic trauma have been conceded.  The only remaining issue is whether the current hearing loss is related to active duty service.  

There are two medical opinions that address the etiology of the Veteran's current hearing loss disability.  The April 2013 VA examination found the Veteran's current hearing loss was less likely than not related to his military service.  However, as pointed out by the Veteran's attorney, the VA examiner indicated there were no audiometric findings from the Veteran's period of active duty, when in fact, the record contains a February 1962 audiogram showing bilateral mild high frequency hearing loss (30 decibels at 4000 Hertz).  As such, the Board finds this opinion has no probative value as it is based on an incorrect factual premise.  Recently, in January 2018, the Veteran submitted a private medical opinion which indicated the examiner had reviewed the Veteran's service treatment records, noted the February 1962 audiogram, and believed that the Veteran's current hearing loss was at least as likely as not related to his active military service.  

The Board finds evidence is in at least relative equipoise with regard to the nexus element of the Veteran's service connection claim for bilateral hearing loss.  Resolving any remaining reasonable doubt in the Veteran's favor, the Board finds service connection for bilateral hearing loss is warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").



ORDER

An initial compensable disability rating for the Veteran's service-connected left rib disability is denied. 

An effective date earlier than October 24, 2012, for the award of service connection for a left rib disability is denied.  

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims of entitlement to service connection.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

In a December 2015 letter, the Veteran's attorney argued that the 
The Veteran has never been afforded a VA examination to address the nature and etiology of his current bilateral knee degenerative arthritis.  VA treatment notes include a diagnosis of DJD [degenerative joint disease] knees.  See e.g., August 2014 and March 2016 CAPRI records.  The Veteran's service treatment records document in-service complaints of left knee pain (x-ray results negative) as well as generalized complaints of bone pain secondary to a hookworm infection.  The Board finds that this information satisfies the low threshold espoused in McLendon v. Nicholson, 20 Vet. App. 79, 83-84 (2016), sufficient to warrant a VA examination.

In regards to the issues of entitlement to service connection for a bilateral shoulder disability, diabetes mellitus, type II, and lumbar spine disability, the Board notes that the Veteran filed a timely notice of disagreement in April 2017 following the adverse rating decision rendered in April 2016.  The RO has not issued a statement of the case on these issues, therefore a remand is required.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thereafter, the RO should return the claims file to the Board for these issues, only if the Veteran perfects an appeal in a timely manner.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to assess the nature and etiology of his current bilateral knee disability.  The examiner must review the electronic claims file prior to the examination, and such review must be noted on the examination report.  After identifying any current knee disabilities, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that these disabilities, if any, were incurred during or caused by the Veteran's active service.  The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.

2.  Thereafter, readjudicate the Veteran's claim of entitlement to service connection for bilateral knee disability.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board, if otherwise in order.

3.  The AOJ should furnish the Veteran with a Statement of the Case, including all pertinent laws and regulations, for the issues of entitlement to service connection for a bilateral shoulder disability, diabetes mellitus, type II, and lumbar spine disability.  The Veteran must be notified of his rights and responsibilities in perfecting a timely appeal as to these claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


